NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      AUG 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JORGE ANTONIO LUNA-BAUTISTA,                      No.   14-73249
 AKA Jorge Antonio Bautista,
                                                   Agency No. A076-606-354
                   Petitioner,

    v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Jorge Antonio Luna-Bautista, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Luna-Bautista

failed to establish a fear of future persecution on account of a protected ground.

See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2008) (under the

REAL ID Act, an applicant must prove a protected ground is at least “one central

reason” for persecution). Thus, Luna-Bautista’s withholding of removal claim

fails. See Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010).

      Substantial evidence also supports the BIA’s denial of Luna-Bautista’s CAT

claim because he failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in Mexico. See

Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-73249